NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


CLARENCE EDWARD WILLIAMS,                     )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D19-1093
                                              )
STATE OF FORIDA,                              )
                                              )
             Appellee.                        )
                                              )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Howard L. Dimmig, II, Public Defender, and
Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Allison C. Heim, Assistant
Attorney General, Tampa, for Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, SILBERMAN, and LUCAS, JJ., Concur.